[J-120-2016] [MO: Saylor, C.J.]
                     IN THE SUPREME COURT OF PENNSYLVANIA
                                  MIDDLE DISTRICT


JEAN LOUISE VILLANI, INDIVIDUALLY               :   No. 66 MAP 2016
AND IN HER CAPACITY AS PERSONAL                 :
REPRESENTATIVE OF THE ESTATE OF                 :   Appeal from the Order of the Chester
GUERINO VILLANI, DECEASED                       :   County Court of Common Pleas, Civil
                                                :   Division, dated October 5, 2015
                                                :   Amending the August 27, 2015 order at
               v.                               :   No. 2012-09795.
                                                :
                                                :
JOHN SEIBERT, JR. AND MARY                      :
SEIBERT                                         :
---------------------------------------------   :
FREDERICK JOHN SEIBERT, JR. AND                 :
MARY SEIBERT                                    :
                                                :
                                                :
               v.                               :
                                                :
                                                :
JEAN LOUISE VILLANI AND THOMAS D.               :
SCHNEIDER, ESQUIRE                              :
                                                :
                                                :
APPEAL OF: FREDERICK JOHN                       :
SEIBERT, JR. AND MARY SEIBERT                   :   ARGUED: December 6, 2016


                                  CONCURRING OPINION


JUSTICE BAER                                              DECIDED: April 26, 2017
       I agree with the majority that Appellee has failed to establish that the Dragonetti

Act clearly and palpably violates this Court’s Article V, Section 10(c) authority to

regulate the practice of law. I write separately, however, to distance myself from the

majority’s apprehension over the exclusivity of our constitutional power in this regard.

See Majority Opinion at 21 (stating that we should consider with “great circumspection”
the notion that the powers accorded to this Court under Article V, Section 10(c) are

exclusive). Consistent with Justice Donohue’s dissenting opinion, I find that our Article

V, Section 10(c) authority is exclusive. See Dissenting Opinion, Donohue, J., at 2-3

(citing well-established case law and a rule of disciplinary enforcement recognizing the

exclusive nature of this Court’s Article V, Section 10(c) authority).1

       That is not to say, however, that our Article V, Section 10(c) power is unlimited as

the plain language of the constitutional provision denies this Court the authority to

prescribe rules modifying the substantive rights of a litigant. See PA. CONST., art. V, §

10(c) (affording this Court “the power to prescribe general rules governing practice,

procedure and the conduct of all courts . . . and for admission to the bar and to practice

law . . . if such rules are consistent with this Constitution and neither abridge, enlarge

nor modify the substantive rights of any litigant . . . .”). Pursuant to this constitutional

mandate, we have held that the threshold inquiry in determining whether a particular

statute violates Article V, Section 10(c), is whether the challenged legislation is

procedural or substantive in nature. Commonwealth v. Payne, 871 A.2d 795, 801 (Pa.

2005). Generally, “substantive law is that part of the law which creates, defines and

regulates rights, while procedural laws are those that address methods by which rights

are enforced.” Commonwealth v. Olivo, 127 A.3d 769, 777 (Pa. 2015) (citing Payne,

871 A.2d at 801).

       Without hesitation, I agree with the majority that the Dragonetti Act “manifests a

legislative purpose to compensate victims of frivolous and abusive litigation and,

1
  While I appreciate the majority’s concern that there have been topics upon which both
statutes and judicial rules have spoken, see Slip Op. at 21 (referencing evidentiary rules
and post-conviction practices under the Post Conviction Relief Act, 42 Pa.C.S. § 9541-
9546), these joint expressions need not be interpreted as limitations on this Court’s
Article V, Section 10(c) power but, rather, as a recognition that certain topics have both
substantive and procedural aspects.



                            [J-120-2016] [MO: Saylor, C.J.] - 2
therefore, has a strong substantive, remedial thrust.”          Slip Op. at 23.   As further

referenced by the majority, the statute is of general application and is not targeted

specifically to legal professionals. Id. It appears that the General Assembly, in enacting

the Dragonetti Act, did what this Court cannot do by procedural rule, i.e., created

substantive rights benefitting litigants targeted by abusive litigation.      See Pa.R.P.C.,

Scope (“Violation of a Rule should not itself give rise to a cause of action against a

lawyer nor should it create any presumption in such a case that a legal duty has been

breached;” the rules “are not designed to be a basis for civil liability”).

       Because I agree with the majority that the statutory provisions challenged herein

are clearly substantive, I find that the Legislature did not encroach upon this Court’s

Article V, Section 10(c) exclusive authority.2 Accordingly, I agree with the majority’s

mandate to reverse the order of the trial court, which declared the Dragonetti Act

unconstitutional, and remand for further proceedings.

       Justice Wecht joins the substance of Justice Baer’s concurring opinion but does

not join the majority opinion.




2
  As this case involves only a generalized challenge to the Dragonetti Act as applied to
attorneys, the majority’s discussion regarding the “punitive dynamic” of the legislation
and the “disapprobation of a specified range of conduct by attorneys,” Slip Op. at 23,
need not be considered at this time. This Court can examine the contours of specific
provisions of the Dragonetti Act when so challenged in an appropriate case.



                             [J-120-2016] [MO: Saylor, C.J.] - 3